IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 00-41390
                             Summary Calendar



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus

HORACIO GARCIA-CASTRO,

                                               Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. B-00-CV-97
                      USDC No. B-97-CR-490-1
                        - - - - - - - - - -
                         December 27, 2001
Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

           Horacio     Garcia-Castro     (“Garcia”),     federal    prisoner

# 77632-079, appeals from the district court’s denial of his motion

to vacate, set aside, or correct judgment pursuant to 28 U.S.C.

§ 2255.    Although Garcia identifies three issues on appeal, the

only issue properly before the court is the issue on which COA was

granted:       whether    the   attorney’s     recommendation      that   the

Government’s evidence was insufficient to prove his guilt beyond a

reasonable doubt was professionally reasonable.              See Lackey v.




     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 00-41390
                                    -2-

Johnson, 116 F.3d 149, 151-52 (5th Cir. 1997); see also United

States v. Kimler, 150 F.3d 429, 431 (5th Cir. 1998).

            After a review of the entire record and judging counsel’s

performance without benefit of hindsight, see Moreland v. Scott,

175 F.3d 347, 50 (5th Cir. 1999), this court cannot say that

counsel’s     recommendation     was   professionally   unreasonable.

Accordingly, the judgment of the district court is AFFIRMED.